PATOS MARINZA CRUDE OIL CONTRACT

~ dated -

[Bs jee, , 2004

~ between -

ARMO Sh. A.

Saxon International Energy Ltd.

PATOS MARINZA CRUDE OIL CONTRACT
THIS CRUDE OW. CONTRACT (the "Contract”) is dated this ay day of “qvass 2004
BETWEEN:

ARMO, SH. A., a state company organised and existing under the
laws of the Republic of Albania (hereinafter referred to as “Buyer”
or"ARMO")

ON THE ONE PART
and -

Saxon International Energy Lid. 2 company organised and
existing under the laws of the Cayman Islands with a branch
registered in the Republic of Albania (hereinafter referred to as
"Seller" or "Saxon")

ON THE OTHER PART

who agree that the Seller will sell and the Buyer will buy and pay for such quantities of crude oil
{"Crade Oil") as the Seller makes available for sale onshore Atbania on the following terms and

conditions:

i Seller
Saxon.
2. Buyer
ARMO.
3 Term and Duration

This Contract shail be effective for the period (hereafter, the "Term”) commencing on
the Effective Date of the Petroleum Agreement (the “Petroleum Agreement”) for the Patos
Marinza field between Albpetro! Sh. A. of Patos, Albania ("Albpetro!") and Saxon and ending on,
the earlier of (f) 31 December 2010, or (if) such time as Selier sells all of its Crude Oil for export
from onshere Albania; provided however that the terms of this Contract shall survive until such
me as the Buyer has paid the Seller in respect of all Crude Oil delivered and sold hereunder and
further that this clause and clauses 10 to 14 inclusive shall survive the termination of this
Contract. If during the Term of this Contract a part but not all of the Crude Oil can be exported,
the Seller may do so, provided the Seller gives the Buyer three (3) months’ notice or as mutually
agreed. However, the Seller shall deliver to the Buyer and the Buyer will buy and pay for that
portion of the Crude Oil that is not exported from onshore Albania.

A ,
(js

Pog \G ;
4, Product Quality

Crude Oil as produced under the Petroleum Agreement during the Term (and which is
not exported) and having:

{a} an API gravity of approximately 12° degrees. For each full 0.10 (One Tenth)
degree API below 12° (Twelve Degrees) API, the Price will be reduced by $0.03
(Three U.S. Cents} per 0.10 (One Tenth) degree per delivered barrel of oil. For
each full 0.10 (One Tenth) degree API above 12° (Twelve Degrees) API, the
Price will be increased by 50.03 (Three U.S. Cents) per 0.10 (One Tenth) degree
per delivered barrel of oil and

(b} a maximum Base Sediment and Water (BS&W) content of 2% (Two Percent) by
volume, with a maximum sand content of 0.5% (Zero Point Five Percent) by
volume. Price will be reduced by $0.07 (Seven U.S. Cents) per barrel per each
0.1% (Zero Point One Percent) of sand content by volume over 0.2% (Zero Point
Two Percent) by volume. If the Seller expects the sand content to be above 0.5%
(Zero Point Five Percent), the Seller and Buyer will meet to resolve the sand
content issue.

5. Delivery

Crude Oil shail be supplied by the Seller to the Buyer at the Fier Refinery or at the Balish
Refinery once provisions are in place to accept this Crude Oil. As a temporary or backup
provision, Crude Oil may also be supplied by the Seller to the Buyer at Albpetroi’s Marinza
Treating and Pumping Facility or Zharresa Pumping Station subject to agreed upon pipeline
transportation tariffs between Albpetroi and Seller as set out in separate document entitled
“Contract for Pipeline Transportation Tariffs” and an agreement between Albpetrol and ARMO

for custody transfer.

6. Quantity

One hundred per cent (100%) of the Seller's available Crude Oil entitlement (subject to
clause 3) during the Term op to a maxinium of Five Thousand (5,000) barrels per day. Quantity
delivered will be determined in accordance with measuremeni, sampling and testing procedures
separately agreed and set forth in the documents entitled "Procedures for Sampling, Testing, and
Measurement of Crude Oil Delivered to the Fier or Ballsh Refinery and “Procedures for
Sampling, Testing, and Measurement of Crude Oi) Delivered at Albpetrol’s Marinza Treatment
and Pumping Facility or Zharresa Pumping Station”. Ali measurements and quantity
determinations made in compliance with the above referenced procedures shali be final and
binding upon the pasties and shall be used by the Seller as the quantity basis for the calculation
of Seller's commercial invoice for payment of all Crude Oil quantities delivered hereunder.
Measurement of water and sand will be by the ASTM method,

ve Tide and Risk

Title to, and risk of loss and liability for, ali Crude Oil delivered hereunder shall pass
from Seller to the Buyer at the Delivery Point defined as when the Crude Oil passes the

; vu
ioe
permanent discharge flange of the crude oil storage tank numbers to be defined at either Fier or
Ballsh Refineries In the case when the Seller’s Crude Oil is delivered to the Marinza Treating
and Pumping Facility or Zharresa Pumping Station pipelines, the Delivery Point is defined as
when the Crude Oil passes the permanent discharge flange of the isolated crude oil storage tank
for the Seller’s Crude Oil located at either of these locations,

8. Price
@

&)

(c)

@

(2)

The price (the “Price") for Crude Oil delivered by Seller to Buyer will be
determined in United States Dollars ("US $").

The Price payable in US Dollars by the Buyer to the Seller for the Crude Oil
delivered to the Buyer shall be calculated as follows:

Price = (Brent Average/@@) - Sq
where:

“Price® means the price for Patos Marinza Crude Oil delivered at
either Fier or Ballsh Refinery, expressed in USS per barrel
ex-tank the delivery point

"Brent Average" means the arithmetic average of the mean. of the Brent dated
(DTD) quotations on each day in the two calendar months
preceding the month in which the delivery of Crude Oil
occurs, as published in Platt's - Crude Oil Marketwire under
the heading "Spot Crude - Assessments", expressed in USS
per barrel,

The Brent Average used in calculating the Price shall be a minimum of US
Dollars MMB per US barrel and a maximum of US Dollars MMB per US barrel
delivered. This equates to an actual price for the Crude Oil to be payable within
the range of US Dollars @@MMB per US barrel and US Dollars SMM per barrel.

The final Price payable shall be caloulated after making the gravity and sand
conitent adjustments as described in clause 4.

At the written request of either Party delivered on or before October 1 of any year,
the Parties shali meet on or before November 30 to negotiate and seek to agree on
a revised Price formula to apply for the following calendar year. The Price
formula in effect shall prevail until a revised price formula is agreed.

if the publication used to determine the Brent Average ceases to be published or the
Brent Average is otherwise not determinable, the Parties agree to meet and seek to agree on a
replacement publication or method of determining the Brent Average. Failing agreement of the
parties within 90 days after notice is first delivered of the requirement to determine a new Brent
Average, either party may request that the matter be determined by arbitration, which arbitration
shall determine a new publication or method of determining the Brent Average which most

= Q
~4-

closely reflects the Brent Average methodology as at the date of commencement of this Contract,
Arbitration shall occur in London by three (3) arbitrators under the rules of the London Court of
International Arbitration. Any taxes (including value added tax) as are applicable to the sale of
Crude Oil hereunder shall be added to the invoiced price and paid by the Buyer to the Seller.

9 Invoicing/Payment Terms

Payment by Buyer to the Seller shall be as per Seller’s commercial invoice and shall be
made in U.S. Dollars in immediately available funds to Seller's nominated bank account or
accounts as specified in Seller's commercial invoice free of all charges and without offset or
counterclaim, Payment shall be made by the Buyer to the Seller as per Seller's commercial
invoice for each quantity of Crude Oil delivered on the fifteenth (15") day following receipt of
Seller's invoice.

Payments due on a Saturday shal} be rgade on the preceding Business Day; payments due
on a Sunday shall be made on the following Business Day, Payments due on a Bank Holiday
shall be made on the preceding Business Day except where-a Bank Holiday falls on a Monday, in
which case payment shall be made on the following Business Day. Saturdays, Sundays,
Business Days and Bank Holidays refer to days in Albania.

In the event payment is not received by the payment due date, interest of LIBOR (being
the one month LIBOR ra&e quoted as the British Bankers Association interest settlement rate for
US dollars displayed on the appropriate page of the Telerate screen) plus Two Per Cent (2%) as
determined by Seller's Nominated Bank will be assessed against the outstanding receivable

balance until fall payment is received.
Lo. Law

The construction, validity and performance of this Contract shall be governed by and
construed in accordance with the laws of England under the jurisdiction of the High Court in

London.

ll. Confidentiality

The parties shall keep all terms and conditions of this Contract confidential.

12. Assignment

No party may assign this Contvact without the ptior written consent of the other party;
such consent not to be unreasonably withheld.
13, Notices

Any notice hereunder shall be in writing, either telex or facsimile format acceptable, and
transmitted to the following addresses:

i

Ww
-5-

Seller: Saxon International Energy Ltd,
Lagjjia Kastriot
Rruga Vasil Peguke
Fier, Albania
Telephone: +355 381 2600
Facsimile: +355 381 2342
Attention: Richard Wadsworth, Project Director

Buyer: ARMO Sh. A.
Patos, Albania
Telephone: +355 34 23292
Facsimile: +355 34 23292
Attention:

14. Entirety of Contract

‘This Contract shall constitute the entire understanding between the Buyer and Seller with
Tespect to the matters dealt with herein and shall supersede and take the place of all other
documents in whatever form and all written or oral statements which may have been made by the
Buyer or the Seller.

No modification or amendment of this Contract shall be binding unless agreed by Buyer
and Seller in writing (telex or telefax format acceptable).

If any one or more of the provisions of this Contract shall be unenforceable or ineffective
in any respect against a party to this Contract, the enforceability or effectiveness of this
(including such provision) against the other party to this Contract will not be in any way affected
or impaired.

Agreed this day of 2004 by:
ARMO, SH. A.

SAXON INTERNATIONAL EI

ili j ®@

Name: Bsa 48 bp pee 0 IY”

initia antninRBubontitenede amend

Lagia “Kastriot”, Rruga “Vasil Peguke”, Fler, Albania
Bankers raga ‘al pout, ein
Fax: +385 (0} 34 208 50

Bankers Petroleum Albania Ltd,
Contract Amendment No: PM-LC-036-04-02

Date: {4 December 2006 Prot. No: £3.06

To: Mr. Halim Dariu
General Director, Albanian Refining and Marketing of Oil Sha. (ARMO*)

Contract Number: PM-LO-036-04

| Contract Title: Patos Maringza Crade Oi) Contract (Crude Oil Contraet’) |
(Supersedes Contract Amendaient No. PM-LC-036-04-01) |

}
| Description of Amendment: Crade Oil Price Revision

seme

Scope of Contract Amendment: t

Petroleum Albania Lid. (“Bankers Albania’) and the Buyer, ARMO, have agreed to amend!
this Contract as follows: |
|
Article 4 “Product Quality” i
Crude Oil as produced under the Petraicum Agreement during the Term (and which is rat
exposted} and having:

(a) an API gravity of approximately 11 degrees. The minimum Crude Oil quatity will be!
10 degrees APT and i

Bemoved: For cach fuil 0.16fone tenth) degree API below 12 degrees velve|
Deurees} APL, the price will be reduced hy § 0.03 (Three GS Cents) per 0. Mune tenth) |
degree per delivered barrel af ofl. For each full 0.1 0{one ienth) degree API belaw 121
degrees (Twelve Degrees} API, the price will be reduced hy $ 0,03{Three U.S Cants)
per 0d Hone tenth) degree per delivered hurrel of vil ened H

|

|
on the Article 14 of the Crude Oil Contract, paragraph 2. the Seller, Bankers]
|

|

|

t

i

:
1b) a maximum Base Sediment and Water (BS&W) content of 2% (Two Percent} by:
{ volume, with a maximum sand content of 0, 5 % (Zero Point Five Percent) by volume. |
| |
/ Removed: Price will be reduced hy $ 0.07 (seven US Cents per barrel per each 0.1% |
| (Zero point one percent) of sand content by voltae aver 0.2% (Zera point ave percent)
i by Volume. if the seller expects the send content to be above 0, 5 9% (Zera point five!
|

i

i

percent, the Seller and Buver will meet to resolve the sand content ixsue.
i

Artiele 3 “Price”

(a) The price (ihe “Price™} for Crude Oil delivered by Seller to Buyer will be determined in|
Albanian Lek Lek”). i

Canteact Amendment

|
:

=z

‘The Price payable in Albanian Lek by thie Buyer tote Seller tor the Crude oir
delivered to the Buyer shall be fixed at the following rate: i

Price ~ QW Lek per metric toxae

where:

i “Price” means the price for Patos Marinza Crude Oil delivered at either Fier
or Ballsh Refinery, expressed in Lek per tonne ex-tank the delivery
point

“Brent Average” mesns arithmetic average of the mean Brent dated (DTD) quotations
on each day tm the two calendar months preceding the month in which
the delivery of Crude Ol] oecurs, as published in Platt’s - Crude Oi}
Marketwire ander the heading™ Spot Crude - Assessments”.
expressed in USS per barrel.

(s) bi the event that the Brent Average falls below (JP United States Dollars (°USS"}
per barrel, the Price will he reviewed at the written request of either Party, The

i Price provided in clause 8 (p) shall remain in effect until.a revised Price is agreed

| by oth Parties,

{d) In the event that the foreign exchange rate falls outside the range of @ to QB Lek
per USS, the Price will be reviewed at the written request of cither Party. The
Price provided in clause § (b) shail remain in effect until a revised Price is agreed
by both Parties,

i(c) At the written request of cither Party delivered on or before October 1 of any year, the

i Parties shaft meet on or before November 30 to negotiate and seek to agree on a revised
| Prive to apply for the following calendar year. The Price in effect shall prevail until a
revised price is agreed.

Other paris of Article 8 remain unchanged,

}
i
| Article 9 “Inveicing/Payment Terms”
'
i

Payment by Buyer to Seller shall be as per Seller’s commercial invoice and shall be made in
Adbanian Lek in immediarely availuble funds to Seller's nominated bank account or as
specified in Seller's commercial invoice free of charge and without offset or counterclaim.
Payment shail be made by the Buyer to the Seller as per Seller’s invoice for each quantity of
Crude Oif Delivered on the fifieeath C15" day following receipt of Seffer’s invoice.

Other paris of Article 9 remain unchanged.

}
|
‘

:
:
|
i
1
i

a .
i i
‘The effective date of thisamendmentis + 2000. :
i
All the other terms and conditions of Contract No; PM-LC-036-04 remains unchanged, i
j i
(Por and on behalf of Seller Forand on behalf of Buver
} i
« 7 i
Suncel Gupta :
i
|
President & General Director /
{
:
- (Sigudaturey {

ate
Lagia “Ke *, Rruga “Vasil Pecuke”, Fler , Albani:
_Saxon sot “Kern, Re ae Poe Ei fikane
ast no eo
—SS es

Saxon International Energy Ltd- Albania Branch
Contract Amendment No: PM-LC-036-04-01

Date: 11 January 2006 Prot. No; OF9F2006

To: Mr. Halim Dariu
General Director
“Armo” Sha

Contract Title: Pates Marinza Crude Oil Contract
Contract Number: PM-LC-036-04

Description of Amendment: Crude Oil Price Calculation

Scope of Contract Amendment:

Based on the Article 14 of the Patos Marinza Crude Oil Contract, paragraph 2, Seller and Buyer
have agreed to amend this Contract as follows:

Article 8 “Price”, paragraph (c) shall be amended as follows (changes are highlighted in bold):
The Brent Average used in calculating the Price shall be a minimum of US Dollars {MB per US
Barrel and a maximum of US Dollars Sg per US Barrel peu equates to an actual
price for the Crude Oil to be payable within the range of US Dollar per US Barrel and US
Dollar (4M per US Barrel.

The effective date of this amendment is 1st January 2006,

All the other terms and conditions of the Contract No: PM-LC-036-04 remains unchanged.

For and on behalf of Seller For and on behalf of Buyer

(Title). ~

Contract Amendment 1

